Case: 11-14288   Date Filed: 08/30/2012   Page: 1 of 4

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-14288
                        Non-Argument Calendar
                      ________________________

              D. C. Docket No. 3:10-cr-00204-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTWAN R. CRAY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 30, 2012)




Before HULL, EDMONDSON and BLACK, Circuit Judges.
                 Case: 11-14288   Date Filed: 08/30/2012   Page: 2 of 4

PER CURIAM:



      Defendant appeals his 180-month prison sentence. Upon review of the

record and consideration of the parties’ briefs, we affirm Defendant’s sentence.

      Following a bench trial, the District Court found Defendant guilty of

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g).

Pursuant to the Armed Career Criminal Act (“ACCA”), the District Court

sentenced Defendant to 180 months of imprisonment. 18 U.S.C. § 924(e).

      Defendant contends, for the first time on appeal, that the sentence violates

the Eighth Amendment’s prohibition on cruel and unusual punishment. According

to Defendant, the District Court violated the Eighth Amendment by classifying

Defendant as an “armed career criminal” because two of Defendant’s predicate

state convictions were for conduct that occurred when Defendant was 17 years old

(and because one conviction stemmed from conduct shortly after Defendant turned

18 years old).

      We ordinarily review de novo a district court’s application of the ACCA.

See United States v. Pope, 132 F.3d 684, 689 (11th Cir. 1998). But we review a

constitutional issue raised for the first time on appeal only for plain error. United

States v. Day, 465 F.3d 1262, 1264 (11th Cir. 2006) (per curiam); see also United

                                          2
                  Case: 11-14288   Date Filed: 08/30/2012   Page: 3 of 4

States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000) (per curiam) (“Where a

defendant raises a sentencing argument for the first time on appeal, we review for

plain error.”).

       The ACCA subjects a defendant convicted under 18 U.S.C. § 922(g) to a

mandatory minimum sentence of 15 years of imprisonment if the defendant has

three prior convictions for serious drug offenses, committed on different

occasions. 18 U.S.C. § 924(e)(1).

       We have written that a prior conviction where the defendant was a juvenile

at the time of the offense conduct “counts towards ACCA enhancement” where the

government prosecutes the defendant as an adult. United States v. Spears, 443

F.3d 1358, 1360-61 (11th Cir. 2006) (per curiam).

       We have also interpreted the Supreme Court’s decision in Roper v.

Simmons, 125 S. Ct. 1183 (2005), a decision Defendant cites for support. Roper

decided “only that the Eighth Amendment prohibits sentencing capital offenders to

death if the offender was under the age of eighteen at the time of the offense.”

United States v. Wilks, 464 F.3d 1240, 1243 (11th Cir. 2006). Roper did not

decide sentence enhancement under the ACCA. Id. And in Wilks we again

concluded that offenses committed while the defendant was a juvenile can qualify

as predicate offenses for sentence enhancement under the ACCA. Id.

                                           3
              Case: 11-14288    Date Filed: 08/30/2012   Page: 4 of 4

      Here, Defendant acknowledges “that the state of the law in this circuit, as

reflected above, is adverse to his position.” But Defendant urges us to reconsider

our precedent. We decline to do so. A directly on-point decision of a prior panel

binds us unless the Supreme Court or this Court sitting en banc overrules the prior

panel’s decision. E.g., United States v. Smith, 122 F.3d 1355, 1359 (11th Cir.

1997) (per curiam).

      Under the already-existing law, the District Court committed no plain error

by relying in part on Defendant’s two Florida state convictions -- stemming from

offenses committed while Defendant was a juvenile -- to classify Defendant as an

armed career criminal under the ACCA. Defendant’s constitutional challenge

fails. We AFFIRM Defendant’s sentence.

      AFFIRMED.




                                         4